Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”), dated as of December 22, 2011 by and
among CARROLS RESTAURANT GROUP, INC., a Delaware corporation (“Parent”) with an
address at 968 James Street, Syracuse, New York 13203, CARROLS LLC (“Employer”),
a Delaware limited liability company and a wholly-owned subsidiary of Parent
with an address at 968 James Street, Syracuse, New York 13203, and DANIEL T.
ACCORDINO whose principal residence is 6556 Ridgewood Drive, Naples, Florida
34108 (“Employee”):

W I T N E S S E T H:

WHEREAS, Employee is presently employed by Employer as its President and Chief
Operating Officer pursuant to the terms of the Amended and Restated Employment
Agreement, dated as of December 13, 2008, between Employer and Employee, as
amended by Letter Agreement dated October 27, 2010 (collectively the “Prior
Employment Agreement”);

WHEREAS, Parent will split its business into two separate, publicly traded
companies through the tax-free spin-off of Parent’s subsidiary Fiesta Restaurant
Group, Inc. (together with its subsidiaries, “Fiesta”), to the Parent’s
stockholders (the “Spin-Off”), which will result in Parent owning and operating
its franchised Burger King® restaurants and related assets as an independent
publicly traded company and Fiesta owning and operating the Pollo Tropical® and
Taco Cabana® businesses as an independent publicly traded company;

WHEREAS, the parties have agreed that Parent, Employer and Employee shall enter
into this Agreement to become effective as of January 1, 2012 (the “Effective
Date”);

WHEREAS, as of the Effective Date, Parent and Employer desire to continue to
engage Employee to perform services for Employer, Parent, and any present or
future parent, subsidiary or affiliate of Employer or Parent, and their
successors and assigns (the “Companies”) and Employee desires to perform such
services, on the terms and conditions hereinafter set forth;

WHEREAS, the parties have agreed that as of the Effective Date this Agreement
shall supersede in its entirety the Prior Employment Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
set forth and other good and valuable consideration, the receipt and adequacy of
which is mutually acknowledged, it is agreed by and between the parties as
follows:



--------------------------------------------------------------------------------

1. DEFINITIONS

For purposes of this Agreement, unless the context requires otherwise, the
following words and phrases shall have the meanings indicated below:

“Change of Control” shall mean and shall have occurred or be deemed to have
occurred only if any of the following events occurs:

(a) The acquisition, directly or indirectly, by any person or group (as those
terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the Securities
Exchange Act and the rules thereunder) of beneficial ownership (as determined
pursuant to Rule 13d-3 under the Exchange Act) of securities entitled to vote
generally in the election of directors (voting securities) of Parent that
represent 50% or more of the combined voting power of Parent’s then outstanding
voting securities, other than:

(i) An acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by Parent or
any person controlled by Parent or by any employee benefit plan (or related
trust) sponsored or maintained by Parent or any person controlled by Parent; or

(ii) An acquisition of voting securities by Parent or a corporation owned,
directly or indirectly by all of the stockholders of Parent in substantially the
same proportions as their ownership of the stock of Parent.

Notwithstanding the foregoing, the following event shall not constitute an
acquisition by any person or group for purposes of this subsection (a): an
acquisition of Parent’s securities by Parent which causes Parent’s voting
securities beneficially owned by a person or group to represent 50% or more of
the combined voting power of Parent’s then outstanding voting securities;
provided, however, that if a person or group shall become the beneficial owner
of 50% or more of the combined voting power of Parent’s then outstanding voting
securities by reason of share acquisitions by Parent as described above and
shall, after such share acquisitions by Parent, become the beneficial owner of
any additional voting securities of Parent, then such acquisition shall
constitute a Change of Control; or

(b) individuals who, as of the Effective Date, constitute the Board of Directors
of Parent (as of the Effective Date, the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board of Directors of Parent, provided
that any person becoming a director subsequent to the Effective Date whose
election, or nomination for election by Parent’s stockholders, was approved by a
vote of at least a two-thirds of the directors then comprising the Incumbent
Board (other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of Parent) shall be, for
purposes of this Agreement, considered as though such person were a member of
the Incumbent Board; or

(c) The consummation by Parent (whether directly involving Parent or indirectly
involving Parent through one or more intermediaries) of (i) a merger,
consolidation, reorganization, or business combination, or (ii) the acquisition
of assets or stock of another entity, in each case other than a transaction:

(A) Which results in Parent’s voting securities outstanding immediately before
the transaction continuing to represent (either by remaining outstanding or by
being converted into voting securities of Parent or the person that, as a result
of the transaction, controls, directly or indirectly, Parent or owns, directly
or indirectly, all or substantially all of Parent’s assets or otherwise succeeds
to the business of Parent (Parent or such person, the “Successor Entity”))
directly or indirectly, at least a majority of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction; and



--------------------------------------------------------------------------------

(B) After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause (B) as beneficially owning 50% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in Parent prior to
the consummation of the transaction; or

(d) a sale or disposition of all or substantially all of Parent’s assets; or

(e) The Parent’s stockholders approve a liquidation or dissolution of the
Parent.

“Cause” shall mean: (i) the commission by Employee of a felony; (ii) the
unauthorized disclosure of confidential proprietary information of Parent,
Employer or any of the Companies which disclosure Employee knows or reasonably
should have known would be reasonably likely to result in material damage to
Parent or Employer; (iii) the breach by Employee of any material provision of
this Agreement, which breach, if curable, is not remedied within thirty
(30) days after Employee’s receipt of written notice thereof provided, however,
that Employer need not permit Employee to cure any breach which has been the
subject of a prior written notice; (iv) the engagement in material self dealing
in breach of fiduciary duties with respect to Parent’s or Employer’s assets or
properties unless disclosed to and approved by the disinterested members of the
Board of Directors of Parent; (v) an act of gross misconduct in connection with
Employee’s duties hereunder; or (vi) chronic alcohol or drug abuse rendering
Employee incapable of carrying out his duties hereunder as determined in good
faith by the Board of Directors of Parent continuing after Employee is given a
reasonable opportunity to obtain medical or other appropriate treatment or
rehabilitation.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Good Reason” shall mean (i) the material failure of Employer to comply with the
provisions of this Agreement which failure shall not cease promptly and in no
event more than thirty (30) days after Employer’s receipt of written notice from
Employee objecting to such conduct; (ii) any termination by Parent or Employer
of Employee’s employment other than as expressly permitted in this Agreement; or
(iii) the assignment to Employee of duties and responsibilities materially
inconsistent with those duties and responsibilities customarily assigned to
individuals holding the position of President and Chief Executive Officer of a
company of comparable size or the substantial reduction by Parent or Employer of
Employee’s duties and responsibilities and, if curable, not remedied by Employer
within 30 days after receipt of written notice.

2. REPRESENTATIONS AND WARRANTIES

Employee represents and warrants that he is not subject to any restrictive
covenants or other agreements or legal restrictions in favor of any person which
would in any way preclude, inhibit, impair, limit or be violated by his
employment hereunder or the performance of his duties, as contemplated herein.



--------------------------------------------------------------------------------

3. EMPLOYMENT

Employer hereby employs Employee and Employee accepts such employment as
President and Chief Executive Officer of Employer. Employee shall also serve as
President and Chief Executive Officer of Parent. As its President and Chief
Executive Officer, Employee shall render such services to Parent and Employer as
are customarily rendered by the President and Chief Executive Officer of
comparable companies and as required by the certificate of incorporation and
by-laws of Parent. During the Term, Employee shall be elected to and shall
serve, if so elected, as a member of the Board of Directors of Parent and
Employer and may be elected and shall serve, if so elected, as a member of the
Board of Directors of any of the other Companies as may from time to time be
prescribed by the Board of Directors of Parent or Employer. Employee accepts
such employment and, consistent with fiduciary standards which exist between an
employer and an employee shall perform and discharge the duties that may be
assigned to him from time to time by Parent or Employer in an efficient,
trustworthy and businesslike manner. It is specifically agreed that nothing in
this Agreement shall prohibit Employee from (i) serving on corporate, civic or
charitable boards or committees; (ii) engaging directly or indirectly, in
activities with other public or private companies or ventures; or (iii) making
investments in any capacity whatsoever, provided only that, such activities or
any of them do not impair Employee’s performance of his duties or otherwise
violate or result in a breach of the terms and provisions of Section 11 hereof.

4. PLACE OF EMPLOYMENT

During the Term, Employee shall render services where and as reasonably required
by Parent or Employer. In conformance with the foregoing and not in limitation
thereof, Employee agrees to take such trips as shall be consistent with or
reasonably necessary in connection with his duties. Employer shall furnish
Employee at Employer’s principal office with an office and secretarial help and
such other assistance, facilities and services consistent with Employee’s
position and necessary for the adequate performance of his duties.

5. TERM

Subject to the provisions of Section 10 hereof, the term of this Agreement shall
commence on the Effective Date and shall expire on February 28, 2013 (the
“Initial Term”). This Agreement shall be automatically renewed for successive
twelve (12) month periods on all the remaining terms and conditions set forth
herein, unless either party elects not to renew this Agreement by giving written
notice to the other at least thirty (30) days before a scheduled expiration
date. The Initial Term of this Agreement together with any such renewals are
collectively referred to herein as the “Term.”



--------------------------------------------------------------------------------

6. COMPENSATION

(a) As compensation for all services rendered and to be rendered by Employee
hereunder and the fulfillment by Employee of all of his obligations herein,
Employer shall pay Employee, during the term, a base salary (the “Base Salary”)
at the rate of $544,000 per annum (prorated for periods that are less than one
year) payable in accordance with Employer’s customary payroll practices.
Employee’s base salary shall be subject to an annual increase at the sole
discretion of the Compensation Committee of the Board of Directors of Parent.

(b) Employee will participate in the Executive Bonus Plan of Employer (the
“Executive Bonus Plan”). Notwithstanding any provision contained herein or in
the Executive Bonus Plan to the contrary, no amendment to the Executive Bonus
Plan shall have a material adverse impact on Employee. If the Executive Bonus
Plan is discontinued, Employer agrees to establish a plan which will provide
similar potential benefits based upon similar performance measurements to
Employee.

(c) Employee will also be eligible to participate in all phantom and/or actual
stock option or other equity incentive programs applicable to executive
employees as determined by the Compensation Committee of the Board of Directors
of Parent in its sole discretion.

(d) Employer shall deduct from the compensation described in (a), (b) and
(c) above, any federal, state or city withholding taxes, social security
contributions and any other amounts which may be required to be deducted or
withheld by Employer pursuant to any federal, state or city laws, rules or
regulations.

(e) Any compensation otherwise payable to Employee pursuant to this Section in
respect of any period during which Employee is disabled (as contemplated in
Section 10) shall be reduced by any amounts payable to Employee for loss of
earnings or the like under any insurance plan or policy the premiums for which
are paid for in their entirety by Employer.

7. BUSINESS EXPENSES

(a) Employer shall pay, on behalf of Employee, or reimburse Employee, for all
dues to professional societies and other organizations as are customarily joined
by individuals holding the position of President and Chief Executive Officer of
businesses similar to Parent and Employer. Such dues shall be paid or reimbursed
no later than March 15th of the calendar year immediately following the calendar
year in which such dues are payable. Employer will require and shall reimburse
Employee for his out of pocket cost of one complete physical examination per
fiscal year of the Term; provided that such out of pocket costs shall be
reimbursed no later than March 15th of the calendar year immediately following
the calendar year in which such cost is incurred.

(b) Each of Parent and Employer agrees that Employee is authorized to incur
reasonable expenses in the performance of his duties hereunder and agrees that
all reasonable expenses incurred by Employee in the discharge and fulfillment of
his duties, as set forth in Section 3, will be promptly reimbursed or paid by
Employer upon written substantiation signed by Employee, itemizing said expenses
and containing all applicable vouchers. Employee shall be entitled to receive
prompt reimbursement for all reasonable travel and entertainment expenses and
the costs of attending conferences and seminars, so long as such expenses relate
to Employee’s ability to serve the best interests of Parent or Employer. In
addition, within 30 days of the rendition of the applicable invoices, Employer
shall reimburse Employee annually for the reasonable costs incurred by Employee
in tax planning and tax return preparation in an annual amount not to exceed
$10,000. Notwithstanding anything herein to the contrary, expenses that are
reimbursable under this Section 7(b) shall be reimbursed no later than
March 15th of the calendar year immediately following the calendar year in which
such expenses are incurred.



--------------------------------------------------------------------------------

8. BENEFITS AND INSURANCE

(a) Employer agrees that, during the Term, Employee shall be insured under all
insurance policies and shall receive all benefits under all pension and welfare
benefit plans (including, without limitation group life, medical, major medical
and disability insurance) that Employer may maintain and keep in force during
the Term for the benefit of Employer’s or any of the Companies’ employees,
subject to the terms, provisions and conditions of such pension and welfare
benefit plans or insurance and the agreements with underwriters relating to
same. In addition, Employer will provide medical and major medical insurance for
Employee and his spouse during the Term and for the remainder of their
respective lives and during such period such benefit shall also provide coverage
to Employee’s eligible dependents, notwithstanding the termination of Employee’s
employment hereunder, whether voluntary or involuntary (other than pursuant to
Section 10(d) hereof) or following non-renewal of the Term of this Agreement, or
his Disability or death, consistent with the level and type of coverage provided
to Employee by Employer’s policy at March 1, 1996, provided however, that the
provisions of this Section 8(a) will not require Employer to continue post
retirement or post employment medical coverage for Employee or his spouse in the
event Employer terminates its post retirement and/or post employment coverage on
a company-wide basis. In the event of such termination of coverage or otherwise
at the election of Employer, Employee shall be entitled to obtain a replacement
policy consistent with the level and type of coverage described in the preceding
sentence covering Employee and his spouse and Employer shall reimburse Employee
on an annual basis with respect to the cost of the same.

(b) Employer and Employee agree that neither Employer nor Employee shall have
any future obligations related to ITT Hartford life insurance policy No.
U01731692 (the “Policy”) owned by Lucinda Accordino and Lawrence Accordino as
Trustees under the Daniel T. Accordino Insurance Trust, dated February 20, 1995,
except that any cash value accumulated with respect to the Policy as of the
Effective Date shall be used to pay for and fund future annual premiums;
provided, however, that at such time as the remaining cash value of the Policy
becomes insufficient to fund such annual premiums, Employee may, but shall not
be obligated to, continue to pay for and fund such annual premiums and keep such
Policy in effect.

9. VACATION

Employee shall be entitled to an aggregate of four (4) weeks paid vacation
during each year of the Term at time or times reasonably agreeable to both
Employee and Employer, it being understood that any portion of such vacation not
taken in such year shall not be available to be taken during any other year.

10. TERMINATION; CHANGE OF CONTROL; DEATH; DISABILITY

(a) Subject to the provisions of this Agreement, either Parent or Employer, on
the one hand, or Employee, on the other hand, may terminate the employment of
Employee after receipt of written notice by the other party hereto provided that
all applicable cure periods have expired if Parent or Employer terminates the
employment of Employee for Cause or Employee terminates his employment with Good
Reason.



--------------------------------------------------------------------------------

(b) If within twelve (12) months following a Change of Control occurring during
the Term, the employment of Employee hereunder is terminated without Cause or
Employee terminates his employment for Good Reason, Employee shall be paid:
(1) 30 days after such termination of employment, his accrued but unpaid Base
Salary and vacation as of the date of termination; (2) any amounts the Employee
may be entitled to pursuant to the Carrols Corporation & Subsidiaries Amended
and Restated Deferred Compensation Plan then in effect (the “Deferred
Compensation Plan”) at such times as provided under the Deferred Compensation
Plan; (3) continue any and all benefits and insurance policies as required by
Section 8 hereof and (4) a lump sum cash payment on the six-month anniversary of
such termination of employment, in an amount equal to 2.99 multiplied by the
average of the sum of the Base Salary and the annual bonus paid under the
Executive Bonus Plan or deferred in accordance with the Deferred Compensation
Plan in the five calendar years prior to the date of termination (the “Five-Year
Compensation Average”).

(c) If Parent or Employer (1) during the Term enters into a binding written
agreement to engage in a transaction which, if consummated, would result in a
Change of Control; (2) such transaction is consummated within twelve (12) months
after the last date of the Term; and (3) subsequent to entering into such
agreement Parent or Employer terminates employment of Employee without Cause or
Employee terminates his employment for Good Reason, Employer shall pay to
Employee an amount equal to the payment set forth in Section 10(b) hereof.

(d) If Employee terminates his employment pursuant to Section 10(a) hereof
without Good Reason or Parent or Employer terminates the employment of Employee
hereunder for Cause, Employer’s only obligations hereunder shall be to pay to
Employee (1) 30 days after such termination of employment, his accrued but
unpaid Base Salary and vacation pay as of the date of termination plus (2) any
amounts Employee is entitled to under the Deferred Compensation Plan at such
times as provided under the Deferred Compensation Plan. In the event of such
termination, Employee shall have no further obligation to perform services for
Parent, Employer or any of the Companies.

(e) Other than in the case of Employee receiving benefits under paragraph
(b) above following a Change of Control, if Parent or Employer terminates
employment of Employee hereunder without Cause, or Employee terminates his
employment for Good Reason, Parent or Employer shall pay to Employee (1) 30 days
after such termination of employment, his accrued but unpaid Base Salary and
vacation pay as of the date of termination; (2) on the six-month anniversary of
such termination of employment, a lump sum cash payment in an amount equal to
2.00 multiplied by Employee’s Five Year Compensation Average (as defined above);
(3) any amounts Employee is entitled to under the Deferred Compensation Plan at
such times as provided under the Deferred Compensation Plan; (4) not later than
March 15th of the calendar year following the year in which the Employee’s
employment terminates, a pro rata portion of the annual bonus for the year in
which Employee’s employment is terminated payable under the terms of the
Executive Bonus Plan; and (5) continue any and all such benefits and insurance
policies as required by Section 8 hereof.



--------------------------------------------------------------------------------

(f) If Employee becomes physically or mentally disabled during the Term so that
he is unable to perform the services required of him pursuant to this Agreement
for a period of six (6) successive months, or an aggregate of six (6) months in
any twelve (12) month period, Parent or Employer may give Employee written
notice of its intention to terminate the services of Employee hereunder. In such
event, Employee’s employment shall terminate effective on the thirtieth
(30th) day after receipt of such notice by Employee (the “Disability Effective
Date”) provided Employee shall not have returned to the performance of
Employee’s duties. In the event Employee’s employment is terminated by reason of
disability, Employer’s only obligations hereunder shall be (1) to continue the
Base Salary (at the rate in effect on the Disability Effective Date) for a
period of three (3) years; (2) to pay, no later than March 15th of the calendar
year following the year in which the Disability Effective Date occurs, a pro
rata portion of the annual bonus for the year in which Employee’s employment is
terminated payable under the terms of the Executive Bonus Plan; (3) any amounts
Employee is entitled to under the Deferred Compensation Plan at such times as
provided under the Deferred Compensation Plan; and (4) to continue any and all
such benefits and insurance policies as required by Section 8 hereof.

(g) In the event of Employee’s death during the Term, Employer shall pay to his
spouse, if he is survived by a spouse, or if not, to the estate of Employee,
(1) 30 days after Employee’s death, Employee’s accrued and unpaid Base Salary
(at the rate in effect on the date of death) as of the date of death; (2) no
later than March 15th of the calendar year following the calendar year of
Employee’s death, a pro rata share of the annual bonus for the year of his death
payable under the terms of the Executive Bonus Plan; (3) any amounts Employee is
entitled to under the Deferred Compensation Plan at such times as provided under
the Deferred Compensation Plan in the manner prescribed by the executor of
Employee’s estate and (4) continue any and all such benefits and insurance
policies as required by Section 8 hereof.

(h) Notwithstanding anything in this Agreement to the contrary, in the event it
shall be determined that any payment or distribution by Employer or any other
person or entity to or for the benefit of Employee is a “parachute payment”
(within the meaning of Section 280G(b)(2) of the Code), whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise in connection with, or arising out of, his employment with Employer,
Parent or any of the Companies or a change in ownership or effective control of
the Parent or a substantial portion of its assets (a “Payment”), and would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), concurrent with the making of such Payment, Employer shall pay to
Employee an additional payment (the “Gross-Up Payment”) in an amount such that
the net amount retained by Employee, after deduction of any Excise Tax on such
Payment and any federal, state or local income tax and Excise Tax on the
Gross-Up Payment shall equal the amount of such Payment. All determinations
concerning the application of this paragraph shall be made by Parent’s
independent accountants, whose determination shall be conclusive and binding on
all parties. The fees and expenses of such accountants shall be borne by
Employer. All payments under this Section 10(h) shall be made by the end of the
Employee’s taxable year following the year in which the Employee or the
Employer, on the Employee’s behalf, remits the related taxes and, in the event
of an audit or litigation where the result of such audit or litigation no taxes
are remitted, then all such payments shall be made by the end of the Employee’s
taxable year following the year in which the audit is completed or there is a
final and nonappealable settlement or other resolution of the litigation. All
payments made under this Section 10(h) shall be made in a manner and time
satisfying the requirements of Treasury Regulation 1.409A-3(i)(1)(v).



--------------------------------------------------------------------------------

(i) In the event that Employee is a “specified employee” then, with respect to
amounts payable or benefit provided pursuant to this Section 10 which constitute
payments under a “nonqualified deferred compensation plan” within the meaning of
Section 409A of the Code, then all such payments and benefits which are due
within six-months of a “separation from service” within the meaning of
Section 409A of the Code shall be delayed until the six-month anniversary of the
Employee’s “separation from service”.

(j) The Employer may, in its sole discretion, accelerate any “nonqualified
deferred compensation plan” within the meaning of Section 409A of the Code as
permitted by Treasury Regulation 1.409A-3(j)(4).

11. RESTRICTIVE COVENANTS

(a) During the Term and for a period of two years following termination of this
Agreement, Employee (i) will not violate or cause Parent, Employer or any of the
Companies to violate the terms of any agreement, including any franchise
agreement, which Employer is obligated under, except with the express written
consent of the duly empowered officer of Parent or Employer or pursuant to an
order of a court of competent jurisdiction; (ii) will not divulge or use any
confidential information the effect of which would be injurious to Parent,
Employer or any of the Companies without the prior written consent of a duly
empowered officer of Parent or Employer; and (iii) will not divulge or use any
confidential information the effect of which would be injurious to Fiesta
Restaurant Group, Inc., or any of the its subsidiaries (collectively “Fiesta”)
without the prior written consent of a duly empowered officer of Fiesta.
Employee shall have the right to approve the provisions of any such franchise or
other agreement which restricts Employee’s future employment or business
interests. During the Term and for a period of two years following termination
of Employee’s employment hereunder (the “Restricted Period”), Employee will not
solicit or employ any person, who was employed by Parent, Employer or any of the
Companies within six months prior to the termination of Employee’s employment,
in any business in which Employee has a material interest, direct or indirect,
as an officer, partner, shareholder or beneficial owner. The preceding sentence
shall not prohibit Employee from hiring any person whose employment is
terminated involuntarily by Parent or Employer or any of the Companies during
the Term or at any time thereafter provided that such hiring shall not occur
until after Employee’s termination of employment hereunder. In addition, during
the Restricted Period, Employee will not solicit or employ any person, who was
employed by Fiesta within six months prior to the termination of Employee’s
employment, in any business in which Employee has a material interest, direct or
indirect, as an officer, partner, shareholder or beneficial owner unless such
hiring or solicitation is approved in advance and in writing by Fiesta. The
preceding sentence shall not prohibit Employee from hiring any person whose
employment is terminated involuntarily by Fiesta during the Term or at any time
thereafter provided that such hiring shall not occur until after Employee’s
termination of employment hereunder.



--------------------------------------------------------------------------------

(b) In view of the unique and valuable services it is expected Employee will
render to Parent, Employer and the Companies, and in consideration of the
compensation to be received hereunder, Employee agrees (i) that he will not,
during the period he is employed by Employer under this Agreement or otherwise,
Participate In (as defined below) any other business or organization, which is
engaged in the Retail Fast-Food Restaurant Business (as defined below), and
(ii) for a period of two years after he ceases to be employed by Employer under
this Agreement, he will not compete with or be engaged in the Retail Fast-Food
Restaurant Business or Participate In any other business or organization which
during such two year period is engaged in the Retail Fast-Food Restaurant
Business within the Area (as defined below), except that in each case the
provisions of this Section 11(b) will not be deemed breached merely because
Employee owns not more than 5% of the outstanding common stock of a corporation,
if, at the time of its acquisition by Employee, such stock is listed on a
national securities exchange, is listed or reported on NASDAQ, or is regularly
traded in the over-the-counter market by a member of a national securities
exchange.

(c) As used in this Agreement, the term “Participate In” shall mean: “directly
or indirectly, for his own benefit or for, with, or through any other person,
firm, or corporation, own, manage, operate, control, loan money to, or
participate in the ownership, management, operation, or control of, or be
connected as a director, officer, employee, partner, consultant, agent,
independent contractor, or otherwise with, or acquiesce in the use of his name
in.”

(d) As used in this Agreement, the term “Retail Fast-Food Restaurant Business”
shall mean any restaurant which either does not offer waiter or waitress table
service or which has a drive-thru or walk-up service window.

(e) As used in this Agreement, the term “Area” shall mean, at any particular
time, any location within a 100 mile radius of any site at which any of the
Companies is engaging in the retail fast-food business or, at the time of
termination of employment, intends to engage in the retail fast-food business.

(f) The parties hereto, recognizing that irreparable injury will result to
Parent, Employer and the Companies, their respective business and property in
the event of Employee’s breach of this Employee covenant and non-competition
provision, agree that in the event of any such breach by Employee, Parent or
Employer will be entitled, in addition to any other remedies and damages
available, to an injunction to restrain the violation hereof by Employee,
Employee’s partners, agents, servants, employers, employees, and all persons
acting for or with Employee. Employee represents and admits that in the event of
termination of this Agreement, Employee’s experience and capabilities are such
that Employee can obtain employment in a business engaged in other lines and/or
of a different nature than the business of Parent, Employer or the Companies,
and that the enforcement of a remedy by way of injunction will not prevent
Employee from earning a livelihood.

12. INDEMNIFICATION

To the fullest extent permitted by Section 145 of the General Corporation Law of
Delaware, as the same may be amended and supplemented (“Section 145”) and
Article Eighth of Parent’s Restated Certificate of Incorporation as in effect as
of the Effective Date, each of Parent and Employer shall indemnify Employee and
hold him harmless from and against any and all of the expenses, liabilities or
other matters referred to or covered in said section and certificate of



--------------------------------------------------------------------------------

incorporation (collectively, “Liabilities”) if any of such Liabilities are
incurred or suffered by Employee as a result of, arising out of or in connection
with his employment by Parent, Employer or any of the Companies, provided
however, that Employee acknowledges that he is not entitled to the indemnity
referred to above (either as set forth in Parent’s certificate of incorporation
or in this Agreement), to the extent a dispute arises between Parent or Employer
and Employee with respect to his conduct as an Employee, or any claim that may
arise either directly or indirectly with respect to the breach of any terms and
conditions of this Agreement. In addition to the indemnification, as provided in
Section 145, Employer shall advance expenses, including reasonable attorneys’
fees, of Employee. The indemnification and advancement of expenses provided for
herein shall continue after Employee has ceased to be a director, officer,
employee or agent and shall inure to the benefit of the heirs, executors and
administrators of Employee.

13. BINDING EFFECT

This Agreement shall inure to the benefit of and be binding upon each of Parent
and Employer and its successors. Each of Parent and Employer will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of its assets to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
Parent or Employer would be required to perform it if no such succession had
taken place or with or into which Parent or Employer may consolidate or merge.
Employee agrees that this Agreement is personal to him and may not be assigned
by him otherwise than by will or laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Employee’s legal
representatives.

14. MISCELLANEOUS

(a) If any provision of this Agreement, or portion thereof, shall be held
invalid or unenforceable by a court of competent jurisdiction, such invalidity
or unenforceability shall attach only to such provision or portion thereof, and
this Agreement shall be carried out as if any such invalid or unenforceable
provision or portion thereof were not contained herein. In addition, any such
invalid or unenforceable provision or portion thereof shall be deemed, without
further action on the part of the parties hereto, modified, amended or limited
to the extent necessary to render the same valid and enforceable.

(b) This Agreement, and all of the rights and obligations of the parties in
connection with the employment relationship established hereby shall be
construed and enforced in accordance with the laws of New York applicable to
contracts made and fully to be performed therein, and without giving effect to
any rules of conflicts of law.

(c) All notices, requests, demands, and other communications provided for
hereunder shall be in writing and shall be given or made when (i) delivered
personally; (ii) three (3) business days following mailing by first class
postage prepaid, registered or certified mail, return receipt requested, to the
party to be notified at its or his address set forth herein; or (iii) on the
date sent by telecopier, if the addressee has compatible receiving equipment and
provided the transmittal is made on a business day during the hours of 9:00 a.m.
to 6:00 p.m. of the receiving party and if sent at other times, on the
immediately succeeding business day, or (iv) on the first business day
immediately succeeding delivery to an express overnight carrier for the next
business day delivery.



--------------------------------------------------------------------------------

(d) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Each of the parties shall deliver such
further instruments and take such further action as may be reasonably requested
by the other in order to carry out the provisions and purposes of this
Agreement. This Agreement represents the entire understanding of the parties
with reference to the subject matter hereof, supersedes in its entirety the
provisions of the Prior Employment Agreement, and neither this Agreement nor any
provisions hereof may be modified, discharged or terminated except by an
agreement in writing signed by the party against whom the enforcement of any
waiver, charge, discharge or termination is sought. Any waiver by either party
of a breach of any provision of this Agreement must be in writing and no waiver
of a particular breach shall operate as or be construed as waiver of any
subsequent breach thereof.

(e) In the event of any inconsistency between any provision of this Agreement
and Section 409A of the Code, including any regulatory and administrative
guidance issued from time to time thereunder, the provisions of Section 409A
shall control. It is the intention of the parties hereto that this Agreement
satisfy the requirements of Code Section 409A, and the parties hereby agree to
amend this Agreement as and when necessary or desirable to conform to or
otherwise properly reflect any guidance issued under Code Section 409A after the
date hereof without violating Code Section 409A. In case any one or more
provisions of this Agreement fails to comply with the provisions of Code
Section 409A, the remaining provisions of this Agreement shall remain in effect,
and this Agreement shall be administered and applied as if the non-complying
provisions were not part of this Agreement. The parties in that event shall
endeavor to agree upon a reasonable substitute for the non-complying provisions,
to the extent that a substituted provision would not cause this Agreement to
fail to comply with Code Section 409A, and, upon so agreeing, shall incorporate
such substituted provisions into this Agreement.

** BALANCE OF PAGE INTENTIONALLY LEFT BLANK **

** SIGNATURE PAGE TO FOLLOW **



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and have caused this
Amended and Restated Employment Agreement to be executed as of the date first
written above.

 

CARROLS RESTAURANT GROUP, INC. By:   /s/ Joseph Zirkman   Name: Joseph Zirkman  
Title: Vice President

 

CARROLS LLC

By:

  /s/ Joseph Zirkman   Name: Joseph Zirkman   Title: Vice President

 

Daniel T. Accordino DANIEL T. ACCORDINO